 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This First Amendment to Amended and Restated Employment Agreement by and between
CLARCOR Inc., a Delaware corporation (the “Corporation”), and Norman Johnson
(the “Executive”) is dated as of January 19, 2008.
WHEREAS, the parties are parties to that certain Amended and Restated Employment
Agreement dated December 17, 2000 (the “Employment Agreement”);
WHEREAS, the parties wish to amend certain provisions of the Employment
Agreement, as further specified herein;
WHEREAS, all capitalized terms used herein have the meanings ascribed to them in
the Employment Agreement unless otherwise defined;
NOW, THEREFORE, in consideration of past grants of stock options and restricted
stock units previously issued to the Executive and for other good and valuable
consideration the sufficiency of which is hereby acknowledged by each of the
parties, the parties hereby agree as follows:

  1.   Amendments.

  (a)   Section 1(a) of the Employment Agreement is hereby amended to delete
therefrom the words “in Rockford, Illinois”.     (b)   Section 3(f) of the
Employment Agreement (which provided the Executive with the potential right to
receive a special one-time bonus and option grant in the event the Corporation
achieved certain sales or profitability targets in a given quarter) is hereby
deleted from the Agreement in its entirety and of no further effect. The
Executive hereby forever and irrevocably waives any right that he has or had to
receive the benefits contemplated under this Section of the Employment
Agreement.

  2.   No Further Amendment. Except as set forth in the preceding paragraphs,
the parties do not otherwise modify the Employment Agreement and all other
provisions thereof remain unchanged and in full force and effect as originally
executed.

IN WITNESS WHEREOF, Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Corporation has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

         
Executive


  CLARCOR Inc.

 
/s/ Norman Johnson
  By: /s/ Robert Jenkins  
 
       
Norman Johnson
    Robert Jenkins
Compensation Committee Chairman  

 